Citation Nr: 0324889	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  00-09 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bronchitis.  

2.  Entitlement to service connection for peripheral vascular 
disease. 

3.  Entitlement to service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from February 1941 to 
October 1945.    

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision dated in April 1999 
of the Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey, (the RO) which denied entitlement to 
service connection for bilateral peripheral vascular disease 
and a heart disability and determined that new and material 
evidence had not been received to reopen the claims for 
service connection for bronchitis.  

In September 2002, the veteran testified before the 
undersigned Veterans Law Judge at a personal hearing at the 
RO.  A transcript of that hearing has been associated with 
the veteran's VA claims folder.

In a January 2003 decision, the Board determined that new and 
material evidence had been received to reopen the claim for 
service connection for bronchitis.  This issue is addressed 
in the remand portion of the decision.  


FINDINGS OF FACT

1.  The veteran's peripheral vascular disease is not related 
to service or to a service-connected disability, and was 
first manifested several years after service.
  
2.  The veteran's heart disability is not related to service 
and was first manifested several years after service.


CONCLUSIONS OF LAW

1.  Peripheral vascular disease was not incurred in or 
aggravated by active service, and may not be so presumed, and 
is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310 (2002).

2.  A heart disability was not incurred in or aggravated by 
active service, and may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  VA regulations that implement the VCAA are codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claims, and 
that the requirements of the VCAA have in effect been 
satisfied.

The veteran's service medical records are associated with the 
claims folder.  The veteran was afforded a VA examination in 
1999 to determine the nature and etiology of the claimed 
disabilities.  Pertinent VA treatment records were obtained 
and associated with the claims folder.  The veteran submitted 
medical records and medical statements in support of his 
claim.  

The veteran was afforded a hearing before the Board in 
September 2002.  The veteran and his representative have been 
provided with a statement of the case and a supplemental 
statements of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claim, and 
essentially notify them of the evidence needed by the veteran 
to prevail on the claim.  In a letter dated in April 2001, 
the RO notified the veteran of the evidence needed to 
substantiate his claims and offered to assist him in 
obtaining any relevant evidence.  This letter gave notice of 
what evidence the veteran needed to submit and what evidence 
VA would try to obtain.  The veteran and his representative 
submitted some additional evidence in support of his claims.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  The Board finds that 
the VA notified the veteran and the veteran's representative 
of the information and any medical or lay evidence, not 
previously submitted, that is necessary to substantiate the 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



Pertinent Law and Regulations

Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002). 

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if cardiovascular disease became manifest to a 
degree of 10 percent or more within one year from the date of 
the veteran's termination of such service, that condition 
would be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  Such a presumption would be rebuttable, however, 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002). 

Secondary service connection shall be awarded when a 
disability is proximately due to, or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a) (2002).

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

Entitlement to service connection for peripheral vascular 
disease

The veteran contends that service connection for bilateral 
peripheral vascular disease should be granted because his 
bilateral peripheral vascular disease is caused by the 
service-connected varicose veins.  Service connection has 
been in effect for varicose veins of the left leg since 
November 1945.    

After reviewing the record, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for bilateral peripheral vascular disease.     

Review of the service medical records reveals that upon 
enlistment examination in February 1941, examination of the 
cardiovascular system and lower extremities was normal.  The 
October 1945 separation examination report indicates that the 
cardiovascular system was normal.  Peripheral vascular 
disease was not diagnosed or detected in service.  

The veteran has not submitted any medical evidence showing 
treatment or diagnosis of peripheral vascular disease soon 
after service separation.  There is no competent evidence of 
a manifestation of peripheral vascular disease until many 
years after service separation in October 1945.  Review of 
the record shows that peripheral vascular disease with 
claudication was first diagnosed in 1986, almost forty years 
after separation from service.  Thus, service connection for 
peripheral vascular disease on a presumptive basis is not 
warranted.  See 38 C.F.R. §§ 3.307, 3.309.

VA examination reports dated in 1947 and 1949 do not reflect 
any findings of peripheral vascular disease.  As noted above, 
there is no evidence of peripheral vascular disease until the 
mid 1980's.  A January 1986 VA hospital record reflects a 
diagnosis of peripheral vascular disease with claudication.  
More recent medical evidence shows that the veteran continues 
to be treated from peripheral vascular disease.  VA treatment 
records dated from 1995 to 2002 show that the veteran was 
treated for peripheral vascular disease.  

The veteran has not submitted any medical evidence relating 
the peripheral vascular disease to the veteran's period of 
service or to a service-connected disability.  There is no 
medical evidence of record which associates the peripheral 
vascular disease to the varicose veins on the left.   

The veteran's own implied assertions that his peripheral 
vascular disease is due to the service-connected varicose 
veins on the left are afforded no probative weight in the 
absence of evidence that the veteran has the expertise to 
render opinions about medical matters.  Although the veteran 
is competent to testify as to his symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  The veteran has not submitted any medical evidence 
to support his contentions.  

In fact, there is persuasive medical evidence of record which 
establishes that the peripheral vascular disease is not 
related to the veteran's service-connected varicose veins on 
the left.  A January 1999 VA cardiovascular examination 
report indicates that the examiner was asked to render a 
medical opinion as to whether the veteran's peripheral 
vascular disease is related to the service-connected varicose 
veins.  The VA examiner reviewed the veteran's medical 
history and examined the veteran.  The VA examiner indicated 
that the peripheral vascular disease was not directly related 
to the varicose veins.   

In Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), the 
Federal Circuit indicated that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's service and the disability.  
In the present case, the veteran has not submitted evidence 
of a connection between the peripheral vascular disease and 
his service-connected varicose veins on the left or his 
period of service.     

Therefore, for the reasons discussed above, the Board finds 
that service connection for peripheral vascular disease is 
not warranted, since there is no evidence of a relationship 
between the current peripheral vascular disease and a 
service-connected disability or the veteran's period of 
service, and the persuasive evidence of record establishes 
that the peripheral vascular disease is not related to the 
service-connected varicose veins on the left and was first 
manifest several years after service.  The Board concludes 
that the preponderance of the evidence of record is against 
the veteran's claim for service connection for peripheral 
vascular disease.  The claim is therefore denied

Entitlement to service connection for a heart disability

The veteran contends that service connection for a heart 
disability should be granted because he was treated for a 
heart disability in service and this was later confirmed by 
an electrocardiogram in August 1947.  At the hearing before 
the Board in September 2002, the veteran asserted that he was 
diagnosed with a heart disability about a year after service 
and he has had a heart disability ever since.    

After reviewing the record, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a heart disability.    

Review of the service medical records reveals that upon 
enlistment examination in February 1941, examination of the 
cardiovascular system and lower extremities was normal.  The 
October 1945 separation examination report indicates that the 
cardiovascular system was normal.  Chest X-ray was normal.  A 
heart disability was not diagnosed or detected in service.  

The veteran has not submitted any medical evidence showing 
treatment or diagnosis of heart disease soon after service 
separation in October 1945.  There is no competent evidence 
of a manifestation of a heart disability within one year from 
service separation.  Review of the record shows that coronary 
artery disease was diagnosed in the 1980's.  Thus, service 
connection for a heart disability on a presumptive basis is 
not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

Review of the record shows that a January 1947 chest X-ray 
examination revealed left ventricular hypertrophy.  However, 
a heart disability was not diagnosed.  VA examination reports 
dated in May 1947 and July 1947 indicate that examination of 
the cardiovascular system was normal.  A chest X-ray 
examination in July 1947 was normal.  An August 1949 VA 
examination report indicates that examination of the 
cardiovascular system was normal and chest X-ray examination 
was normal.  Chest X-ray examination reports dated in 1954 
and 1961 were normal.  

The medical evidence of record shows that a heart disability 
was first detected in the late 1970's and early 1980's.  A 
May 1979 electrocardiograph revealed findings of first degree 
heart block.  It was noted that an old inferior wall 
myocardial infarction could not be excluded.  A January 1980 
electrocardiograph also detected first degree AV block.  VA 
hospital records dated in January 1986 reflect a diagnosis of 
coronary artery disease.  VA hospital records dated from 
April 1986 to May 1986 indicate that the veteran had stable 
angina pectoris.  A May 1986 VA treatment record notes that a 
cardiac catheterization revealed noncritical distal left 
anterior descending artery disease.  VA treatment records 
dated in the mid 1990's reflect a diagnosis of coronary 
artery disease.  A January 1999 VA examination report 
reflects a diagnosis of coronary artery disease with evidence 
of an old inferior wall myocardial infarction on 
electrocardiogram.  

The veteran has not submitted any medical evidence relating 
the heart disability to the veteran's period of service or to 
a service-connected disability.    

The veteran's own implied assertions that his heart 
disability is related to service or is due to an in-service 
chest injury are afforded no probative weight in the absence 
of evidence that the veteran has the expertise to render 
opinions about medical matters.  Although the veteran is 
competent to testify as to his symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu; supra.  The veteran has not submitted 
any medical evidence to support his contentions.  

In fact, there is persuasive medical evidence of record which 
establishes that the heart disability is not related to the 
veteran's in-service chest injury.  The January 1999 VA 
cardiovascular examination report indicates that the examiner 
was asked to render a medical opinion as to whether the 
veteran's heart disability is related to the in-service chest 
injury.  The VA examiner reviewed the veteran's medical 
history and examined the veteran.  The VA examiner indicated 
that the heart disease is not related to the chest injury in 
service which involved bruising to the chest.  

In Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), the 
Federal Circuit indicated that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's service and the disability.  
In the present case, the veteran has not submitted evidence 
of a connection between the veteran's heart disability and 
his period of service.     

Therefore, for the reasons discussed above, the Board finds 
that service connection for a heart disability is not 
warranted, since there is no evidence of a relationship 
between the current heart disability and the veteran's period 
of service, and the persuasive evidence of record establishes 
that the heart disability first manifested several years 
after service.  The Board concludes that the preponderance of 
the evidence of record is against the veteran's claim for 
service connection for a heart disability.  The claim is 
therefore denied


ORDER

Service connection for peripheral vascular disease is denied.  

Service connection for a heart disability is denied.  


REMAND

During the pendency of this appeal, effective February 22, 
2002, the Board was granted authority to undertake additional 
development with respect to appeals for which the notice of 
disagreement was filed on or after February 22, 2002, as well 
as to appeals pending at the Board, the United States Court 
of Appeals for Veterans Claims, or the United States Court of 
Appeals for the Federal Circuit.  This authority was granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002); codified at 
38 C.F.R. § 19.9 (a)(2) (2002).  As a result of this newly 
enacted regulation, the Board was permitted to accept or 
obtain evidence not considered by the RO when the RO decided 
the claim being appealed and consider that evidence in making 
its decision without referring that evidence to the RO for 
initial consideration or obtaining the appellant's waiver.  
See 38 C.F.R. § 19.9 (a)(2) (2002).  

In January 2003, the Board developed the issue of entitlement 
to service connection for bronchitis on appeal pursuant to 
38 C.F.R. § 19.9 (a)(2) (2002).  An April 2003 VA examination 
report was obtained and associated with the claims folder.  

After the Board conducted the development in this case, the 
United States Court of Appeals for the Federal Circuit in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), held that 
38 C.F.R. § 19.9(a)(2) (2002) was invalid because, in 
conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit held that this was 
contrary to the requirement of 38 U.S.C. § 7104(a) that 
"[a]ll questions in a matter which...is subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary."  

Thus, in accordance with Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the Board must remand the additional evidence to the 
RO for initial consideration pursuant to 38 U.S.C. § 7104(a).  

Accordingly, this case is remanded for the following action: 

1.  The RO should notify the veteran of 
the VCAA and ensure that all notification 
and development action required by the 
VCAA has been completed.
    
2.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issue of entitlement to service 
connection for bronchitis.  If all the 
desired benefits are not granted, an 
appropriate supplemental statement of the 
case should be furnished to the veteran 
and his representative.  They should be 
afforded an opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



